           Case 6:19-cv-00236-ADA Document 58-1 Filed 12/20/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


SOLAS OLED LTD.,

                                    Plaintiff,              Case No. 6:19-cv-00236-ADA

          v.

LG DISPLAY CO., LTD.,
LG ELECTRONICS, INC., and
SONY CORPORATION,

                                    Defendants.


                                     SCHEDULING ORDER

       On December 6, 2019, the Court conducted a conference in the above entitled and numbered

case. All parties appeared through counsel. As a result of such hearing, and pursuant to Rule 16,

Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will govern

deadlines up to and including the trial of this matter:

    Deadline                      Item

    Tuesday, November 26,         Plaintiff serves preliminary infringement contentions1 in the
    2019                          form of a chart setting forth where in the accused product(s)
                                  each element of the asserted claim(s) are found. Plaintiff shall
                                  also identify the earliest priority date (i.e. the earliest date of in-
                                  vention) for each asserted claim and produce: (1) all documents
                                  evidencing conception and reduction to practice for each
                                  claimed invention, and (2) a copy of the file history for each pa-
                                  tent in suit.

1
    The parties may amend preliminary infringement contentions and preliminary infringement in-
    validity contentions without leave of court so long as counsel certifies that it undertook reason-
    able efforts to prepare its preliminary contentions and the amendment is based on material
    identified after those preliminary contentions were served and should do so reasonably upon
    identifying any such material. Any amendment to add claims requires leave of court so that the
    Court can address any scheduling issues.



                                                    1
       Case 6:19-cv-00236-ADA Document 58-1 Filed 12/20/19 Page 2 of 4




Friday, December 20, 2019   Deadline for Motions to Transfer

Friday, January 24, 2020    Defendant serves preliminary invalidity contentions in the form
                            of (1) a chart setting forth where in the prior art references each
                            element of the asserted claim(s) are found, (2) an identification
                            of any limitations the Defendant contends are indefinite or lack
                            written description under section 112, and (3) an identification
                            of any claims the Defendant contends are directed to ineligible
                            subject matter under section 101. Defendant shall also produce
                            (1) all prior art referenced in the invalidity contentions, (2) tech-
                            nical documents, including software where applicable, sufficient
                            to show the operation of the accused product(s), and (3) sum-
                            mary, annual sales information for the accused product(s) for the
                            prior two years, unless the parties agree to some other
                            timeframe.

Friday, February 7, 2020    Parties exchange claim terms for construction.

Friday, February 21, 2020   Parties exchange proposed claim constructions.

Friday, February 28, 2020   Parties disclose extrinsic evidence. The parties shall disclose any
                            extrinsic evidence, including the identity of any expert witness
                            they may rely upon with respect to claim construction or indefi-
                            niteness. With respect to any expert identified, the parties shall
                            also provide a summary of the witness’s expected testimony in-
                            cluding the opinions to be expressed and a general description of
                            the basis and reasons therefore. A failure to summarize the po-
                            tential expert testimony in a good faith, informative fashion may
                            result in the exclusion of the proffered testimony. With respect to
                            items of extrinsic evidence, the parties shall identify each such
                            item by production number or produce a copy of any such item
                            if not previously produced.

Friday, March 6, 2020       Deadline to meet and confer to narrow terms in dispute and ex-
                            change revised list of terms/constructions.

Friday, March 13, 2020      Parties file Opening claim construction briefs, including any ar-
                            guments that any claim terms are indefinite.

Friday, April 3, 2020       Parties file Responsive claim construction briefs.

Friday, April 17, 2020      Parties file Reply claim construction briefs.

Friday, April 24, 2020      Parties submit Joint Claim Construction Statement and consoli-
                            dated briefing collated by Opening, Response, and Reply in Mi-
                            crosoft Word format. Absent agreement of the parties, the
                            Plaintiff shall be responsible for the timely submission of this
                            and other Joint filings.


                                              2
       Case 6:19-cv-00236-ADA Document 58-1 Filed 12/20/19 Page 3 of 4




Friday, May 22, 2020         Markman Hearing at 9:00 a.m.

Friday, May 29, 2020         Fact Discovery opens; deadline to serve Initial Disclosures per
                             Rule 26(a).

Monday, July 6, 2020         Deadline to add parties.

Friday, July 17, 2020        Deadline to serve Final Infringement and Invalidity Contentions.

Friday, August 14, 2020      Deadline to amend pleadings. A motion is not required unless
                             the amendment adds patents or claims.

Friday, October 30, 2020     Close of Fact Discovery.

Friday, November 6, 2020     Opening Expert Reports.

Friday, December 4, 2020     Rebuttal Expert Reports.

Wednesday, December 23,      Close of Expert Discovery.
2020

Friday, January 8, 2021      Deadline to meet and confer to discuss narrowing the number of
                             claims asserted and prior art references at issue. The parties shall
                             file a report within 5 business days regarding the results of the
                             meet and confer.

Friday, January 15, 2021     Dispositive motion deadline and Daubert motion deadline.

Friday, January 29, 2021     Serve Pretrial Disclosures (jury instructions, exhibits lists, wit-
                             ness lists, discovery and deposition designations).

Friday, February 12, 2021    Serve objections to pretrial disclosures/rebuttal disclosures.

Friday, February 19, 2021    Serve objections to rebuttal disclosures and File Motions in
                             limine.

Friday, February 26, 2021    File Joint Pretrial Order and Pretrial Submissions (jury instruc-
                             tions, exhibits lists, witness lists, discovery and deposition des-
                             ignations); file oppositions to motions in limine.

Friday, March 5, 2021        Deadline to meet and confer regarding remaining objections and
                             disputes on motions in limine.

3 business days before       File joint notice identifying remaining objections to pretrial dis-
Final Pretrial Conference.   closures and disputes on motions in limine.


                             Final Pretrial Conference. The Court expects to set the Pretrial
                             Conference within 2-4 weeks of the trial date.



                                               3
Case 6:19-cv-00236-ADA Document 58-1 Filed 12/20/19 Page 4 of 4




                    Jury Selection/Trial. The Court expects to set this date at the
                    conclusion of the Markman Hearing.




SIGNED this day of _________________________, 20____.




                          _______________________________________
                          ALAN D. ALBRIGHT
                          UNITED STATES DISTRICT JUDGE




                                     4
